10/11/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 22-0244



                             No. DA 22-0244


STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

ZECHARIAH JUSTIN DANIEL SMITH,

           Defendant and Appellant.




                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until November 10, 2022, to

prepare, file, and serve the Appellant's opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                October 11 2022